Title: To George Washington from Major General Israel Putnam, 1 April 1779
From: Putnam, Israel
To: Washington, George


Dear Sir
Camp Reading [Redding, Conn.] April 1st 1779
I have just received a letter by the return of my Express, without any signature, which, from the hand writing, the Seal and the Contents, I suppose to have come from your Excellency. However accidental it might be, it was rather a ludicrous Circumstance, that a letter without a name, should ⟨make⟩ its appearance on the first day of April—⟨anni⟩versary, which has from time immemorial, been ⟨m⟩uch Celebrated in honor of a verry large, if not respectable class of mankind.
I had previous to the receipt of this Letter, adopted the plan suggested in it; as you will see by mine of the 30th Ultimo—and accordingly, no more troops, have been detach’d from the Division, tho earnestly desired by the Governor.
Probably the disaster which happend to the Enemies fleet in the Sound, and perhaps some other Causes, have retarded the Execution of their design upon N. London, untill such a force can be collected from the Militia, as, in conjunction with our Troops in that Garrison, may defeat the success of it, should they now make the attempt.
Matters have been in such a situation as I conciev’d, would not suffer me, consistantly with my duty, to use the indulgence you had granted me, of attending a few days to my domestic concerns—The prospect of a sudden attac⟨k⟩ seems now to be somewhat over—and I w⟨ill⟩ accordingly set out for home tomorrow—In my rout I shall vissit N. London, and direct Genl Parsons to return to Camp, unless there should still continue urgent reasons for the contrary—My tarry in the Country will be no longer, than necessity absolutely requires.
The Assembly of this State, are to meet the 7th Inst. for the purpose of compleating their Battallions—I shall suggest such hints to the Governor, as I hope will render the mode more efficatious than that adopted the last spring—for actually bringing the men into the field. I am with great respect Your Excellencys Most Obedt Hume Servt
Israel Putnam
